Citation Nr: 1731764	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE
 
Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1971 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for an eye disability.  The claim was remanded in July 2015 for further development.  

The Board notes that some VA treatment records have been associated with the claims file since the most recent Supplemental Statement of the Case (SSOC). However, as this evidence is not relevant to the claim on appeal, the Board will proceed to adjudicate the claim.  


FINDINGS OF FACT

The Veteran's disagnosed refractive errors are not disabilities subject to service connection and no other eye disoders were present in or aggravated by service.


CONCLUSION OF LAW

Service connection for eye disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted for a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

Refractive errors are not injuries or diseases by statute, and generally may not be service connected as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  There are, however, limited exceptions to this rule.  Service connection may be granted for hereditary diseases either that first manifested themselves during service or which preexisted service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  VAOPGCPREC 82-90 (July 18, 1990).   

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Background

The Veteran contends that he has an eye disability due to service.  Specifically, he contends that his pre-existing myopia progressed at an abnormally high rate during service due to continuous and severe eyestrain associated with his job duties as a communications center shift supervisor.  In his September 2013 notice of appeal (VA Form 9), the Veteran argues that an abnormally high rate of progression is shown because he required corrective lenses to perform his job within a year of entering service.  He also contends that he has been treated for vitreous floaters, night blindness, and dry eye syndrome as a result of his degenerative myopia. 

The Veteran's service treatment records show that on May 1971 pre-induction report of medical history, he was noted to have worn glasses.  However, the Veteran wrote to the VA in July 2015 indicating he did not inform the examining physician that he had ever worn eyeglasses.  

In the May 1971 pre-induction examination, heterophoria is noted as correctable, and refractive error was noted.  In the PULHES boxes, the examiner noted the Veteran was a "2" for eyes, indicating a correctable eye defect.   PULHES refers to  six categories composing a physical profile.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A "B" physical category was also recorded, the second highest classification of physical fitness.  

On a July 1972 optometry record, the Veteran reported his vision "has become bad," and circled "does not apply" for the question of whether he wears glasses.  A July 1972 record notes a spectacles prescription.  In a July 1973 periodic examination, worsening vision in both eyes is shown.  However, on June 1974 separation examination, the Veteran's vision tested closer to the acuity shown upon entrance to service.  Service records reflect that upon entrance, right eye (RE) distance vision was measured at 20/25, and left (LE) at 20/20.  In July 1973, RE measured 20/30, LE 20/50, and "myopia-corrected" is handwritten in the exam notes.  In December 1974, RE measurements were 20/25 and LE 20/30.  All instances were correctable to 20/20.  In a July 2015 letter to the VA, the Veteran indicated that upon exit from service, his vision had not improved to the point where he no longer needed glasses, however.  

In another July 2015 letter, the Veteran submitted evidence that he had been diagnosed a nuclear sclerosis condition.  That, and other records, were reviewed by the VA optometrist.  

In the March 2016 VA eye examination of the Veteran, the optometrist diagnosed  four eye conditions of the Veteran.  The first, open-angle glaucoma suspect, describes a person who does not currently have glaucoma, but one who might be at risk of developing glaucoma.  The risk factors of glaucoma include elevated eye pressure or suspicious optic nerve cupping.  It occurs in the general population, can be hereditary in nature, and can be due to aging.  The examiner noted the Veteran has large optic nerve head cupping, and is followed annually with his outside provider who first diagnosed this condition in 2007.  The examiner concluded it was less likely than not due to service, noting it was not present during service and occurs in the general population, and can be due to aging and be hereditary in nature.  

The second eye diagnosis of the Veteran was for exposure keratitis.  The examiner recorded that in 2009, the Veteran was successfully treated with artificial tears.  The examiner stated was a "situational occurrence" caused by the Veteran sleeping under a fan; it was promptly treated and resolved.  It is less likely than not due to an event/exposure in the military.  

The Veteran was diagnosed in March 2010 through his private eye care specialist with dry eyes.  The examiner noted it was not present during service, and that the Veteran uses artificial tears as needed.  The examiner stated it occurs in the general population and with aging adults, and was not due to military service.  Further, the optometrist noted the Veteran's tear film and coverage was good during the exam.  

The Veteran was also diagnosed with a mild nuclear sclerotic cataract (left eye more than right eye) in February 2016.  The examiner found it was not reducing the Veteran's vision, was not present in-service, and that the issue occurs in the general population and is due to aging.  The examiner found it unrelated to military service.  

Regarding myopia, astigmatism, and presbyopia, the optometrist stated the Veteran is "best corrected to 20/20- both eyes with spectacle correction.  Myopia is a  refractive error in which people can see close objects clearly, but objects farther away appear blurred.  Presbyopia is a condition associated with aging in which the eye exhibits a progressively diminished ability to focus on near objects.  They occur in the general population.  Myopia and astigmatism can be hereditary in nature.  Presbyopia is due to aging.  The veteran's entrance exam in May 1971 showed mild myopia both eyes best corrected to 20/20.  And his periodic exam in July 1977 also show 20/20 best corrected with spectacles for myopia as well."  

Analysis

The Board notes the Veteran is competent to report symptoms that a lay witness is capable of observing and is within the realm of his or her personal knowledge; in this case, that his vision worsened in his first year of service.  While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and are within the realm of personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's eye disorders, and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Hence, the Board places greater weight on the medical evidence of record.  

The Veteran has also referenced general complaints of visual floaters, night blindness, and acute atopic conjunctivitis.  While these matters are generally symptoms of cataracts, near vision and allergies, more importantly, as explained above, the VA examiner did not diagnose the Veteran with such disabilities.  However, the Veteran was diagnosed with open-angle eye glaucoma, suspect; exposure keratitis, dry eye syndrome, and with a mild nuclear sclerotic cataract in the left eye.  None of these conditions were present in service, noted the examiner, and were never diagnosed until 2007-over three decades past the Veteran's service exit date.  Again, the examiner stated such conditions were not caused or aggravated by service; they are normal age, situational, and/or  hereditary conditions.  

Presbyopia is a condition that would rarely be observed during a medical entrance examination, because it generally develops around age forty, long after anyone enrolls in the military.  See Terry v. Principi, 340 F.3d 1378, 2003 Fed. Cir. (2003).  In 38 C.F.R. § 3.303(c), the VA found that some principles are so well established "as to constitute fact (clear and unmistakable proof)."  One such principle, which is based on accepted medical evidence, is that refractive errors of the eye are conditions that are the result of the normal aging process.  The normal aging process starts before military service begins.  Consequently, the sequence of events that results in refractive error of the eye always precedes military service, and the presumption of soundness is rebutted by the medical evidence with respect to refractive error of the eye. Id.  

The Veteran's service medical records are negative for evidence of a superimposed eye injury or disease.  His enlistment examination shows that he had defective vision upon entry.  There is also no evidence indicating that the veteran's myopia progressed at an "abnormally" high rate during service, and the VA examiner specifically found it was not aggravated by service.  No evidence has controverted the service and post-service medical records identifying the cause of the veteran's decreased visual acuity as myopia.  

In considering the evidence of record, the Board finds by a preponderance of the evidence that the Veteran's eye disorder manifested by impaired vision did not have its onset during service, is not a result of service, and was not aggravated by service.  See 38 C.F.R. §§ 3.303(c), 4.9.  


ORDER

Service connection for an eye disability is denied.   




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


